EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Theodore D. Fay III (Reg. No. 48504) on 05/05/2022. 

Claims 1, 4, 12, 15, and 23 have been amended as follows:

1. (Currently Amended) A method implemented by one or more processors, the method comprising: 
receiving an image definition from a client device, the image definition identifying one or more packages to be deployed within an image, each of the one or more packages including an exploration and production computer program, and the image including an operating system instance for a virtual machine; 
automatically building an image using the image definition, the image including the one or more packages; and 
deploying an operating environment including an instance of the image, wherein deploying further comprises: 
deploying the operating environment as a virtual machine to a computing environment, 
booting the virtual machine, and 
executing the operating system instance and the exploration and production computer program in the virtual machine,
wherein automatically building the image further includes automatically
resolving one or more dependencies associated with the one or more packages.

4. (Cancelled)	

12. (Currently Amended) A system, comprising: 
one or more processors; and 
memory configured to store instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include: 
receiving an image definition from a client device, the image definition identifying one or more packages to be deployed within an image, each of the one or more packages including an exploration and production computer program, and the image including an operating system instance for a virtual machine; 
automatically building an image using the image definition, the image including the one or more packages; and 3Application No. 16/646,587Docket No.: 19469/392001; IS17.0940-US-PCT
deploying an operating environment including an instance of the image, wherein deploying further comprises: 
deploying the operating environment as a virtual machine to a computing environment, 
booting the virtual machine, and 
executing the operating system instance and the exploration and production computer program in the virtual machine,
wherein automatically building the image further includes automatically
resolving one or more dependencies associated with the one or more packages.

15. (Cancelled)	

23. (Currently Amended) A non-transitory computer readable medium configured to store instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include: 
receiving an image definition from a client device, the image definition identifying one or more packages to be deployed within an image, each of the one or more packages including an exploration and production computer program, and the image including an operating system instance for a virtual machine; 
automatically building an image using the image definition, the image including the one or more packages; and 
deploying an operating environment including an instance of the image, wherein deploying further comprises: 
deploying the operating environment as a virtual machine to a computing environment, 
booting the virtual machine, and 
executing the operating system instance and the exploration and production computer program in the virtual machine,
wherein automatically building the image further includes automatically
resolving one or more dependencies associated with the one or more packages.


REASONS FOR ALLOWANCE
	
Claims 1-3, 5-14, and 16-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 12, and 23.

The features as recited in independent claims 1, 12, and 23: “automatically building an image using the image definition, the image including the one or more packages; and 
deploying an operating environment including an instance of the image, wherein deploying further comprises: deploying the operating environment as a virtual machine to a computing environment, booting the virtual machine, and executing the operating system instance and the exploration and production computer program in the virtual machine, wherein automatically building the image further includes automatically
resolving one or more dependencies associated with the one or more packages”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”

Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199